Electronically Filed
                                                         Supreme Court
                                                         SCAP-30603
                                                         05-SEP-2014
                                                         08:14 AM



                           SCAP-30603 


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



 In re 'Iao Ground Water Management Area High-Level Source Water

 Use Permit Applications and Petition to Amend Interim Instream

  Flow Standards of Waihe'e River and Waiehu, 'Iao, and Waikapû

                  Streams Contested Case Hearing



     APPEAL FROM THE COMMISSION ON WATER RESOURCE MANAGEMENT

                      (CASE NO. CCH-MA06-01)


                                 ORDER

                       (By:     Nakayama, J.)


          Upon consideration of Clifton M. Hasegawa’s letter to

the court filed on September 2, 2014, requesting reconsideration

of the court’s published opinion filed on August 15, 2012, it

appears that (1) Clifton M. Hasegawa is not a party to this

proceeding and (2) the time in which reconsideration may be

sought by a party has passed.     Therefore,

          IT IS HEREBY ORDERED that the request is dismissed.

          DATED: Honolulu, Hawai'i, September 5, 2014.

                                 /s/ Paula A. Nakayama

                                 Associate Justice